Order reversed, without costs, and the order of Supreme Court, New York County, invalidating the designating petition reinstated upon the ground that the petitioners sustained the burden of showing that the designating petition was so permeated with fraud as to invalidate the entire petition.
Concur: Chief Judge Fuld and Judges Scileppi, Keatirg, Breitel and Jaser. Judges Bergar and Koremar* dissent and vote to affirm on the memorandum at the Appellate Division.

 Designated pursuant to section 2 of article VI of the State Constitution in place of Burke, J., disqualified.